DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (US 9,632,066 B2) in view of Rane (Rane et al, “A Serial Sample Loading System:Interfacing Multiwell Plates with Microfluidic Devices”, Journal of Laboratory Automation vol. 17 issue 5, 1 October 2012, 370-377).
Regarding claim 1, Van Berkel teaches a device for introducing a sample to a mass spectrometer, comprising:
A chamber extending from a top end to a bottom end,
A sampling probe (20) disposed in said chamber such that a sampling space at an open end (40) of the sample probe provides a liquid-air interface for receiving one or more sample analytes (sample droplet 88) positioned at or in proximity of said top end of the chamber (fig. 6), said sampling probe having an outlet port (fitting 152) configured to be in fluid communication with an ionization source (liquid may be exhausted to ionization source, col. 7 line 8) for delivering the one or more sample analytes thereto,
A solvent inlet port (liquid intake line 140 for delivering solvent, col. 6 lines 19-36) coupled to said chamber for receiving a solvent and directing said solvent to said sampling space of the sampling probe,
A solvent outlet port (conduit 112 for collecting liquid overflow, col. 6 lines 3-18) through which a flow of the solvent is received from the sampling space of the sampling probe and is directed out of the chamber.
Van Berkel does not teach that the chamber is configured for releasable and replaceable coupling at its top end to an adapter that is configured to align an outlet port of a sample holder with said open end of the probe for introduction of a sample to the probe.
Rane teaches an adapter (capillary adapter, figure 2) that is configured to replaceably and releasably align an outlet port of a sample holder (multi-well plate) with a probe (capillary) for introduction of the sample to the probe.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a capillary adapter such as that taught by Rane to align a sample holder (e.g. a multi-well plate or a capillary) with the open probe capillary of Van Berkel, as Rane teaches that this is a known means of connecting a sample holder to a (capillary shaped) probe, and that the adapter allows good alignment of the probe with the sample holder and lets the user examine multiple samples successively by moving the adapter relative to the probe.
Regarding claim 2, Van Berkel teaches that the top end of the chamber (top of chamber 120, fig. 6) comprises a mounting surface for engaging with a respective mounting surface of the adapter (flat surface of chamber can contact flat surface of adapter seen in Rane fig. 2) thereby coupling the adapter to the chamber.
	Regarding claim 5, Van Berkel teaches a fixation element (154) for securing said open port probe to said chamber.
	Regarding claim 6, Rane teaches that the sample holder may comprise a capillary tube.
Regarding claim 17, Van Berkel teaches an integrated system for delivering a sample to a mass spectrometer, comprising:
A chamber extending from a top end to a bottom end,
An open-port probe (20) disposed in said chamber such an open end (40) of the probe, which is configured for receiving a sample (e.g. sample droplet 88) is positioned in proximity of said top end of the chamber (fig. 6), 
A solvent inlet port (liquid intake line 140 for delivering solvent, col. 6 lines 19-36) coupled to said chamber for receiving a solvent and directing said solvent to said sampling space of the sampling probe,
A solvent outlet port (conduit 112 for collecting liquid overflow, col. 6 lines 3-18) through which a flow of the solvent is received from the sampling space of the sampling probe and is directed out of the chamber.
Van Berkel does not teach an adapter for receiving a sample holder having an outlet port, wherein said adapter is configured for releasable and replaceable coupling with said chamber so as to align said outlet port of the sample holder with the open end of the probe for delivering the sample to the probe.
Rane teaches an adapter (capillary adapter, figure 2) that is configured to replaceably and releasably align an outlet port of a sample holder (multi-well plate) with a probe (capillary) for introduction of the sample to the probe.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a capillary adapter such as that taught by Rane to align a sample holder (e.g. a multi-well plate or a capillary) with the open probe capillary of Van Berkel, as Rane teaches that this is a known means of connecting a sample holder to a (capillary shaped) probe, and that the adapter allows good alignment of the probe with the sample holder and lets the user examine multiple samples successively by moving the adapter relative to the probe.
	Regarding claim 18, Van Berkel teaches that the top end of the chamber (top of chamber 120, fig. 6) comprises a mounting surface for engaging with a respective mounting surface of the adapter (e.g. flat surface of chamber can contact flat surface of adapter seen in Rane fig. 2) thereby coupling the adapter to the chamber.
Regarding claim 21, Van Berkel teaches a kit for use with a mass spectrometer comprising:
A sampling probe (20) that comprises:
An open end (40) that is configured to provide a liquid-air interface at a sampling space, an outlet port (fitting 152) that is configured to be fluidly connected to an ionization source (col. 7 line 8),
A probe aligning apparatus comprising:
A chamber (120) extending from a top end to a bottom end, the chamber being configured to receive the sampling probe such that the open end of the sampling probe is positioned at or in proximity to the top end when the sampling probe is disposed in the chamber (fig. 6); 
An inlet port (liquid intake line 140 for delivering solvent, col. 6 lines 19-36) that is coupled to the chamber that is configured to receive a solvent is fluidly connected to direct the solvent to the sampling space sampling probe;
A solvent outlet port (conduit 112 for collecting liquid overflow, col. 6 lines 3-18) that is configured to receive a flow of solvent from the sampling space and is configured to direct solvent from the sampling space to the outside of the chamber.
Van Berkel does not teach two or more different sample holders, two or more adapters configured to interface with the sample holders, the chamber being configured to releasably and replaceably couple at its top end each of the two or more adapters separately, each of the two or more adapters being configured to align an outlet port of a different sample holder of the two or more different sample holders, with the sampling space of the sampling probe when the sampling probe is disposed in the chamber.
Rane teaches a system with two or more adapters (capillary adapters, figures 1-2; each sampling capillary can be seen as a separate adapter) that is configured to replaceably and releasably couple and align an outlet port of multiple sample holders (wells of a multi-well plate) with a probe (i.e. a capillary) for introduction of the sample to the probe.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a capillary adapter such as that taught by Rane to align a sample holder (e.g. a multi-well plate or a capillary) with the open probe capillary of Van Berkel, as Rane teaches that this is a known means of connecting a sample holder to a (capillary shaped) probe, and that the adapter allows good alignment of the probe with the sample holder and lets the user examine multiple samples successively by moving the adapter relative to the probe.
Allowable Subject Matter
Claims 3-4, 7-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious an open port sample interface having a chamber with the mounting surface structure with a ridge at a top end of the chamber, or a chamber with a top cylindrical portion having a larger diameter than a lower cylindrical portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881